Campbell, J.
This case is one where the aid of this;
court is sought to revise the action of the Superior Court for Grand Rapids in the county of Kent on exceptions cer*199titled here before judgment, on an appeal from a conviction under an ordinance of the city of Grand Kapids.
The statute allowing exceptions to be certified up before judgment in criminal cases does not apply to convictions under city ordinances. People v. Jackson 8 Mich. 110.
' The case must be dismissed with costs..
The other Justices concurred.